Citation Nr: 1750776	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-12-231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tingling and numbness of the right upper extremity, to include carpal tunnel syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991 and from November 2002 to September 2004. The Veteran also had additional service with the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter has been before the Board and remanded several times, most recently before the Board in August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As detailed in prior remands, reports of VA examinations in July 2015 and May 2016 referenced an electromyography study (EMG) completed in July 2015. However, the July 2015 EMG study report is not located in the Veteran's records, and the RO has determined that the July 2015 EMG study report is unavailable. The Veteran's representative argued in October 2017 that the remands have not been complied with; the Board agrees.  

As a result, both the July 2015 and May 2016 VA examinations are inadequate since both opinions refer to an unavailable medical record. Barr v. Nicholson, 21 Vet. App. 303 (2007). Since the examinations are inadequate and pertinent evidence is unavailable a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file, with assistance from the Veteran, any VA treatment and private treatment records from May 2016 to the present.

2. After completion of the foregoing, schedule the Veteran for a supplemental VA examination to determine the nature, extent and etiology of his right upper extremity disability. The claims file and all pertinent records, to include a copy of this Remand, must be made available to the examiner. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. Based on the examination and review of the record, the examiner is requested to provide the following information:

(a) Does the Veteran have a currently diagnosed right upper extremity condition(s)?

(b) For each diagnosed right upper extremity disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to the Veteran's military service. In rendering the opinion, the examiner should address the Veteran's lay statements that his symptoms first manifested when he was typing during service.

(c) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests. The examiner should describe the symptoms and report all findings needed to evaluate the illness under the rating criteria.

The VA examiner is requested to provide a thorough rationale for all opinions provided. In providing these opinions, the examiner may not use or make any reference to the July 2015 electromyogram (EMG). 

If the examiner cannot provide an opinion without an EMG or examination, the Veteran should be scheduled for an EMG and/or examination.

Note: If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3. After conducting any other development deemed necessary, re-adjudicate the Veteran's claims. If any benefit remains denied, issue an SSOC, and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




